GUY, J.
This controversy is between real estate brokers. The plaintiff had charge of premises 167-169 Pearl street, and he testified that the owner had told him—
“to try and get rid of this property for me. Do something with it; there is a chance for you to make a commission here; you get to work at this building.”
The evidence introduced in plaintiff’s behalf tended to prove the making of an agreement between plaintiff and one Verity, an employé of defendants, regarding the sale, exchange, or leasing of the property, that one-third of the commissions was to be paid to the plaintiff in the event of any such transfer, that there was some consideration for the promise to pay the plaintiff a share of the commissions, and that Verity was authorized by the defendants to' bind them by such agreement. The premises were leased, in connection with the adjoining property, through the efforts of the defendants and another broker, but they refused to pay the plaintiff any part of the commission.
*126At the close of the case the court, on the defendants’ motion, directed a verdict in their favor on the ground that “nothing was done for the commission.” The claim here, however, was not against the owner for commission for selling or leasing real property, in which case it would be necessary to show that the sale or lease was procured through the efforts of the broker. Here the demand is on an agreement between brokers to share commissions on a lease, and, giving the plaintiff’s evidence the benefit of all favorable inference legitimately deducible therefrom, the plaintiff’s case was sufficient to put the defendants to their proof. McDonald v. Metropolitan St. Ry. Co., 167 N. Y. 66, 60 N. E. 282.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.